Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00843-CR

                                          Shawn L. SANDERS,
                                               Appellant

                                                   v.
                                              The STATE
                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR5452
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 14, 2015

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on January 28, 2013. No timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than February 27, 2013. See TEX.

R. APP. P. 26.2. Appellant did not file a notice of appeal until October 23, 2014.

           A timely notice of appeal is necessary to invoke this court’s jurisdiction. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered timely

so as to invoke this court’s jurisdiction if: (1) it is filed within fifteen days of the last day allowed

for filing; (2) a motion for extension of time is filed in the court of appeals within fifteen days of
                                                                                       04-14-00843-CR


the last day allowed for filing the notice of appeal; and (3) the court of appeals grants the motion

for extension of time. See id. Appellant’s notice of appeal was not filed within fifteen days of the

last day allowed for filing, and no motion for extension of time was filed.

       On December 9, 2014, appellant was ordered to show cause in writing by December 29,

2014, why this appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v.

Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final

felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the

Texas Code of Criminal Procedure). Appellant did not respond to this court’s order. Because

appellant’s notice of appeal was not timely filed, this appeal is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-